Citation Nr: 1646104	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-00 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbosacral spine strain, to include as secondary to the service-connected osteochondritis dissecans of the left knee and a right knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had service from June 1980 to October 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Regional Office (RO) in Saint Louis, Missouri.

The Board previously considered this appeal in February 2015, and remanded this issue for further development in order to clarify prior VA examination opinions.  That development was completed, and the case returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis for a lumbosacral spine strain.
 
2.  The Veteran experienced low back pain while in service. 

3.  Symptoms of the current lumbosacral spine strain were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.
 
4.  The current lumbosacral spine strain is not related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria to establish service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis of the spine, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, when there is a diagnosis of arthritis, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service must be considered.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for a Lumbosacral Spine Strain

The Veteran contends that he developed a lumbosacral spine strain ("low back disability") as a result of service.  Specifically, he claims that he developed "constant, severe pain" over the past 20-plus years of compensating for his service-connected knee conditions.  See Statement in Support of Claim, received September 22, 2010.  Furthermore, he claims that the "constant re-distribution of bodyweight and the abnormal gait which [his] knee conditions cause, has led to degenerative conditions in...[his] lower back."  Id.

First, the evidence shows that the Veteran was diagnosed with a chronic soft tissue strain to the lumbosacral spine at the December 2010 VA examination.

Next, service treatment records show that the Veteran did not have any spine abnormalities and he did not endorse any recurrent back pain on entrance examination in April 1980.  A May 1987 physical examination did not reveal any spine abnormalities.  The Veteran also affirmatively denied any low back pain at this time.  However, the Veteran received medical care for low back pain due to a motor vehicle accident in May 1988.  A follow-up visit the next day revealed low back pain, but subsequent medical treatment notes do not mention any residual low back pain since the motor vehicle accident.  Physical examination in January 1990 did not reveal any spine abnormalities.  The Veteran continued to affirmatively deny any recurrent back pain at this time.  The June 1990 addendum to the Medical Evaluation Board (MEB) findings did not reveal any spine abnormalities, but did contain diagnoses for other medical conditions.  In response to the MEB findings, the Veteran described all of the physical conditions he presently had, but did not endorse any low back pain.

However, an in-service injury alone does not mandate that service connection be granted.  The in-service injury must be shown to have caused his current low back disability, or to have caused chronic or continuous symptoms of a low back disability to a degree of 10 percent or more within one year of service to be presumed as incurred in-service.  

The Veteran's current low back disability has only been diagnosed as a strain which is not a chronic disease under 38 C.F.R. § 3.309(a).  Even if the Veteran had a diagnosis of arthritis, the weight of the evidence demonstrates that while the Veteran did experience symptoms of low back pain in service, it did not exhibit a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time to warrant presumptive service connection under 38 C.F.R. § 3.303(b).  Furthermore, the weight of the evidence shows that the Veteran's symptoms of low back pain since service have not been continuous since discharge or within one year thereof to warrant presumptive service connection for a low back disability.  Id.

First, regarding chronic symptoms in service, the Board finds that, although the Veteran was treated for low back pain in service, he did not experience chronic symptoms of a low back disability during service.  The evidence shows that the Veteran received treatment for low back pain in May 1988 due to a motor vehicle accident.  There are no further treatment records that mention a lumbar spine injury and the separation examination did not reveal an abnormal spine.  

The April 2015 VA examiner opined that it is less likely as not that the Veteran's lumbosacral spine strain began during service, or is otherwise linked to service, to include the motor vehicle accident in May 1988.  The VA examiner explained that the Veteran's motor vehicle accident during service resulted in a "whiplash injury" and mild low back pain.  The final diagnosis from this incident was a "mild contusion" and the follow-up visit did not reveal any spine abnormalities.  The examiner also pointed out that the Veteran did not complain of lower back pain since the motor vehicle accident, but did endorse nine other medical problems upon discharge from service.  The VA examiner noted that x-rays from 25 years later show mild osteoarthritis, and that the Veteran has had several back injuries and complaints of back pain since service.

While other injuries were recorded frequently throughout service, the service treatment records do not mention any further treatment for a spine injury before or after the May 1988 motor vehicle accident.  In cases where the Veteran was not involved in combat, "...the Board may use silence in the [service treatment records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service treatment records]."  Kahana v. Shinseki, 24 Vet. App. 428, 440 (Lance, J., concurring; see also FED.R.EVID. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  The absence of treatment records for the last two years of service does not establish chronic symptoms during service.  As such, the Board finds that the Veteran did not experience chronic symptoms of a low back disability during service.  38 C.F.R. § 3.303(b).  Accordingly, in order to establish service connection the Veteran must demonstrate a continuity of symptomatology.  

Next, on the question of continuous symptoms since service, the Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a low back disability after service separation.  During a February 1991 VA examination the back was drescribed as normal.

The first recorded symptomatology related to a low back disability is found in a VA treatment record from July 1991, which indicates that the Veteran was treated for low back pain after he fell on his left knee.  Private treatment records from June 1992 show that the Veteran received medical attention for lumbar radiculopathy.  Physical examination revealed normal nerve and electromyographic examinations of both lower limbs.  The treating physician did not find any evidence of radiculopathy and the associated lumbar myelogram did not reveal any abnormalities.

VA treatment records since May 2001 indicate low back pain as part of the Veteran's prior medical history.  Another VA treatment record from October 2004 indicates that the Veteran was involved in another motor vehicle accident.  The treating nurse noted that the Veteran had "some back pain and neck pain," but that it was "not as bad" when referring to the severity of the headache pain that he continued to experience after the accident.  The treating physician did not find any sign of serious injury at this time.  Radiographic imaging studies revealed minimal scoliosis and minimal anterior spurring of the mid to lower dorsal spine with no evidence of fracture or subluxation.  In June 2005, the Veteran received VA treatment for complaints of swelling in the right lower back, which was assessed to be soft tissue swelling that was "most probably" a cyst, according to the treating physician.

This multi-year gap between treatments is one factor, among others, such as the negative examination at separation, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).  The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Furthermore, the April 2015 VA examiner also noted that the Veteran has had several low back injuries and complaints of back pain since service.  The Board finds this opinion highly probative as the April 2015 VA examiner has attributed the Veteran's current low back pain to intercurrent causes, which severs the continuity requirement for presumptive service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b). 

The Board finds that the Veteran is competent to describe symptoms of low back pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board does not find any reports of continuous symptoms to be credible.  Specifically, the current statements, made in connection with his claim for benefits, are inconsistent with statements made during service.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (holding that credibility can be impeached generally by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character); Pond v. West, 12 Vet. App. 341, 345 (1999) (although Board must take into consideration the Appellant's statements, it may consider whether self-interest may be a factor in making such statements).  Additionally, the Veteran claimed during the December 2010 VA examination that he had a "gradual onset" of low back pain.  The Veteran's original service connection claim also attributed his back pain to his service-connected knees and not directly to an injury during service.

As noted above, the record reflects that the Veteran was treated frequently for other disabilities during service, but did not mention the low back before or after the motor vehicle accident in May 1988.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service, and so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

In addition, as shown above, the diagnosis of lumbosacral spine strain was not rendered for almost 20 years after the Veteran's discharge from service.  See December 2010 VA examination report.  A lumbosacral spine strain is diagnosed primarily on clinical findings such as X-rays or specialized testing, such as MRI, that the Veteran is not competent to conduct or interpret.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis established by X-ray findings), Diagnostic Code 5010 (traumatic arthritis established by X-ray findings), Diagnostic Code 5002 (rheumatoid arthritis must be "objectively confirmed by findings" that show limitation of motion).  Cf. 38 C.F.R. § 4.66 (indicating the usual way to diagnose arthritis is by X-ray, which is also required to see arthritic changes).  

There are no clinical findings of a lumbosacral spine strain until 2010.  Prior to 2010, the Veteran was assessed with low back pain only.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Additionally, the record does not indicate that the Veteran received treatment for a lumbosacral spine strain or that he actually received treatment within the first year following service separation, except for low back pain due to an unrelated injury post-service in July 1991.  Therefore, a low back disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the criteria for presumptive service connection have not been met.

Nonetheless, as a low back disability is currently shown and the evidence reflects an in-service low back injury, the next question is whether there is a causal relationship between the current complaints and the in-service injury.  After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding of a nexus between the Veteran's current low back disability and service or a service-connected bilateral knee disability. 

On VA examination in December 2010, the Veteran endorsed a gradual onset of intermittent low back pain after leaving military service.  He denied having any low back pain during service.  Physical examination revealed that the Veteran walked with a slight limp and favored the left knee.  He wore a hinged knee brace on the left side.  Examination of the lower back showed that the pelvis was level.  There was no list or scoliosis at this time.  The examiner diagnosed chronic soft tissue strain to the lumbosacral spine.  The examiner reported that "there is no good explanation for the Veteran's lower back problem."  The VA examiner stated that the Veteran does have a slight limp when he walks that is secondary to the left knee pain, but it does not appear to significantly alter the mechanics of the lower back.  The examiner concluded that there is "no evidence whatsoever linking the [Veteran's] lower back problems...to events which occurred while he was on active duty."  However, the VA examiner was not able to review the Veteran's complete file at this time.  Accordingly, another VA examination addendum opinion was sought.

An addendum VA examination opinion was obtained in July 2014.  The VA examiner reviewed the Veteran's file and concluded that the low back disability is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner also noted that the Veteran was evaluated for knee pain in December 2010, which revealed "no leg length discrepancy (which could be a cause of back pain)."  The VA examiner concluded that the otherwise complete findings of the December 2010 VA examination supported her opinion, in addition to her review of the Veteran's file.

Another addendum VA examination opinion was obtained in December 2014 to address whether the Veteran's low back disability was aggravated by his bilateral knee disability.  The examiner opined that it is less likely as not that the Veteran's lumbosacral spine strain was aggravated by his bilateral knee condition.  The VA examiner documented the Veteran's extensive history of VA treatment records, which included a May 2001 note for low back pain due to an injury that occurred at the Veteran's home.  Another VA treatment record from October 2004 reported a motor vehicle accident that resulted in low back pain.  The examiner also pointed out that the Veteran's knees were evaluated by an orthopedist in August 2012, but he did not endorse any low back pain at that time.

Yet another addendum VA examination opinion was obtained in April 2015.  The VA examiner opined that it is less likely as not that the Veteran's lumbosacral spine strain began during service, or is otherwise linked to service, to include the motor vehicle accident in May 1988.  The VA examiner explained that the Veteran's motor vehicle accident during service resulted in a "whiplash injury" and mild low back pain.  The final diagnosis from this incident was a "mild contusion" and the follow-up visit did not reveal any spine abnormalities.  The examiner also pointed out that the Veteran did not complain of lower back pain since the motor vehicle accident, but did endorse nine other medical problems upon discharge from service.  The VA examiner noted that X-rays from 25 years later show mild osteoarthritis, and that the Veteran has had several back injuries and complaints of back pain since service.  

Taken as a whole, the Board finds the initial VA medical opinion and addendum VA medical opinions to be highly probative of a negative nexus between the Veteran's current condition and service or a service-connected disability because, as a whole, they not only contain a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301.

After a full review of the record, the weight of the evidence demonstrates that a low back disability did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service or a service-connected disability for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in September 2010, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the September 2010 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in December 2010, and VA obtained subsequent addendum opinions in July 2014, December 2014, and May 2015.  As a whole, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in February 2015.  The Board instructed the AOJ to obtain an addendum VA examination opinion and to then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for a lumbosacral spine strain, to include as secondary to the service-connected osteochondritis dissecans of the left knee and a right knee strain is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


